                 Case 2:19-cv-01050-JCC Document 38 Filed 07/14/20 Page 1 of 5



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   TRAVELERS PROPERTY CASUALTY                            CASE NO. C19-1050-JCC
     COMPANY OF AMERICA, a foreign
10
     insurance company; THE CHARTER OAK                     ORDER
11   FIRE INSURANCE COMPANY, a foreign
     insurance company,
12
                               Plaintiffs,
13          v.
14
     H.D. FOWLER COMPANY, a Washington
15   Corporation; and KIEWIT
     INFRASTRUCTURE WEST CO., a Delaware
16   Corporation,

17                             Defendants.
18

19          This matter comes before the Court on Defendant H.D. Fowler’s motion for summary
20   judgment (Dkt. No. 13). Having considered the parties’ briefing and the relevant record, the
21   Court hereby GRANTS the motion for the reasons explained herein.
22   I.     BACKGROUND
23          This case arises from a project to construct a utility conveyance system linking the
24   Kent/Auburn corridor. (See Dkt. No. 1 at 3–4.) On March 24, 2017, Fowler contracted with
25   Defendant Kiewit Infrastructure West Co., the general contractor on the project, to supply sewer
26   and water pipe for the conveyance system. (Dkt. No. 30-1 at 4–11.) Fowler purchased the pipe


     ORDER
     C19-1050-JCC
     PAGE - 1
               Case 2:19-cv-01050-JCC Document 38 Filed 07/14/20 Page 2 of 5




 1   from Diamond Plastics Corporation and had the pipe delivered to the project cite. (Dkt. No. 14 at

 2   2–3.) Once the pipe was delivered, Tunista Construction, a subcontractor, began installing it.

 3   Tunista soon experienced problems with the installation. (Id. at 3.) Those problems caused

 4   delays and other costs for which Kiewit back-charged Fowler $1,564,698.73. (Id.)

 5           In April 2018, Fowler tendered a liability claim to Plaintiffs Travelers Property Casualty

 6   Company of America and Charter Oak Fire Insurance Company (collectively, “Travelers”). (Id.

 7   at 4.) On June 28, 2018, Travelers sent Fowler a reservation of rights letter. (See generally Dkt.

 8   No. 30-9.) The letter laid out Travelers’s then-current understanding of the facts giving rise to
 9   Kiewit’s claim, the provisions of Fowler’s insurance contract, and how those provisions might
10   apply to Kiewit’s claim. (Id. at 2–11.) The letter concluded, “based on the potential for property
11   damage arising from an occurrence within the Travelers policy period, Travelers has agreed to
12   provide H.D. Fowler with an attorney to assist with the retention of an expert and to protect the
13   interests of H.D. Fowler.” (Id. at 9.) The letter also warned that “Travelers may issue a partial or
14   complete declination of coverage in the referenced matter should it determine that coverage does
15   not apply.” (Id. at 10.)
16           Over the next year, Travelers investigated the claim without ever denying coverage. (See
17   Dkt. Nos. 30-12–30-18.) While Travelers was investigating the claim, Fowler and other parties
18   agreed to mediate the matter. (Dkt. No. 29 at 5.) But before mediation occurred or anyone sued

19   Fowler, Travelers filed a complaint seeking a declaration that it had no duty to defend or

20   indemnify Fowler from claims relating to the construction project. (Dkt. No. 1 at 15–20.) Fowler

21   now moves for summary judgment dismissal of Travelers’s complaint. (Dkt. No. 13.)

22   II.     DISCUSSION

23           Fowler argues that the Court should dismiss this case for three reasons: (1) by filing a

24   declaratory action before completing its investigation, Travelers acted in bad faith and is

25   therefore estopped from denying Fowler coverage, (see Dkt. No. 13 at 11–14, 18–20); (2)

26   Washington law prohibits an insurer from filing a declaratory action unless the insurer is already


     ORDER
     C19-1050-JCC
     PAGE - 2
               Case 2:19-cv-01050-JCC Document 38 Filed 07/14/20 Page 3 of 5




 1   defending a suit under a reservation of rights, (see id. at 14–15, 17); and (3) there is no “actual

 2   controversy” within the meaning of Article III because Fowler has not yet been sued, (see id. at

 3   16–17).

 4          Under Article III, federal courts may decide only “cases” and “controversies.” U.S.

 5   Const. art. III, § 2. For a case or controversy to exist, a party must have standing to bring a claim

 6   and the claim must be ripe for review. Colwell v. Dep’t of Health & Human Servs., 559 F.3d

 7   1112, 1123 (9th Cir. 2009). “Standing and ripeness . . . are closely related,” id., and the inquiries

 8   often overlap in cases where a plaintiff asks a court to decide a legal issue whose relevancy is
 9   contingent on future events, see Thomas v. Anchorage Equal Rts. Comm’n, 220 F.3d 1134,
10   1138–39 (9th Cir. 2000). In such cases, the plaintiff will not have standing to raise the issue
11   unless the future event is “certainly impending.” See Clapper v. Amnesty Int’l, 568 U.S. 398,
12   1147–49 (2013) (holding plaintiffs could not challenge a provision of the Foreign Intelligence
13   Surveillance Act because they failed to show with enough certainty that the Government would
14   use the provision to intercept their communications). Similarly, the issue will not be ripe “if it
15   rests upon ‘contingent future events that may not occur as anticipated, or indeed may not occur at
16   all.’” Alcoa, Inc. v. Bonneville Power Admin., 698 F.3d 774, 793 (9th Cir. 2012) (quoting Texas
17   v. United States, 523 U.S. 296, 300 (1998)) (holding petitioners could not challenge the terms of
18   a contract because it was uncertain whether the contract would ever come into effect).

19          Here, Travelers asks the Court to resolve legal issues relating to “future events that may

20   not occur as anticipated, or indeed may not occur at all.” Id. Those issues center around whether

21   Travelers has a duty to defend and indemnify Fowler against hypothetical claims made against

22   Fowler in connection with the Kent/Auburn conveyance system. (See Dkt. No. 1 at 15–20.)

23   Those claims might never be brought because Fowler might settle them or potential claimants

24   might choose not to pursue them. 1 And even if claims are brought against Fowler, the claims

25   1
      The Court is aware of a lawsuit filed by Fowler against Diamond Plastics in King County
26   Superior Court. See H.D. Fowler Co. v. Diamond Plastics Corp., Case No. 19-2-08572-0 KNT.
     Neither Fowler nor Travelers have discussed this lawsuit in their briefing, and Fowler told the

     ORDER
     C19-1050-JCC
     PAGE - 3
               Case 2:19-cv-01050-JCC Document 38 Filed 07/14/20 Page 4 of 5




 1   might not be the ones Travelers anticipates: a claimant might, for example, allege property

 2   damage that comes within the terms of Fowler’s insurance policy with Travelers. Because

 3   Travelers raises legal issues that “rest[] upon ‘contingent future events that may not occur as

 4   anticipated, or indeed may not occur at all,’ those issues are not ripe for review.” Alcoa, 698 F.3d

 5   at 793 (quoting Texas, 523 U.S. at 300).

 6          The Court’s conclusion is consistent with both the ordinary principles of standing and

 7   ripeness and the way courts have applied those principles in similar cases. In Progressive

 8   Northern Insurance Co. v. Chambers, 2020 WL 59608, slip op. at 2 (D.S.C. 2020), for example,
 9   the district court held that a duty-to-defend issue was not ripe because a suit had not been filed
10   against the insured and the insurer had failed to show that a suit was imminent. Likewise, in
11   Hartford Insurance Co. of the Midwest v. Dana Transport Inc., 2018 WL 10152321, slip op. at
12   4–5 (D.N.J. 2018), the district court held that an insurer’s duty to defend was not ripe because
13   there was neither an underlying lawsuit nor a threatened lawsuit against the insured. Although
14   those courts did not hold that a duty-to-defend issue is ripe only if a lawsuit has been filed
15   against the insured, they did require that a lawsuit at least be imminent. See Progressive N. Ins.
16   Co., 2020 WL 59608, slip op at 2; Hartford Ins. Co., 2018 WL 10152321, slip op. at 4–5; see
17   also Colony Ins. Co. v. Hucks Pool Co., 2018 WL 902295, slip op. at 2–3 (D.S.C. 2018)
18   (concluding that a case or controversy existed because a lawsuit against the insured was

19   imminent). Travelers has offered no evidence to show that a lawsuit against Fowler is imminent.

20   Accordingly, Travelers’s claims are not ripe for review.

21          Travelers disagrees, arguing that it is “well-established” under Washington law that “an

22   insurer may file a declaratory judgment action whenever coverage is uncertain.” (Dkt. No. 29 at

23   19.) But the Washington cases Travelers points to all involved or contemplated declaratory

24

25   Court on March 11, 2020, that “no suit or arbitration has been filed against Fowler.” (Dkt. No. 31
     at 2.) Accordingly, the Court assumes that Fowler’s lawsuit against Diamond Plastics does not
26   involve a claim against Fowler that might trigger Travelers’s duty to defend.

     ORDER
     C19-1050-JCC
     PAGE - 4
               Case 2:19-cv-01050-JCC Document 38 Filed 07/14/20 Page 5 of 5




 1   judgment actions brought by insurance companies after their insured had been sued. See Nat’l

 2   Sur. Corp. v. Immunex Corp., 297 P.3d 688, 689–90 (Wash. 2013); Woo v. Fireman’s Fund Ins.

 3   Co., 164 P.3d 454, 459–60 (Wash. 2007); Truck Ins. Exch. v. Vanport Homes, Inc., 58 F.3d 276,

 4   280–81 (Wash. 2002). More importantly, Washington law does not decide the Court’s power to

 5   entertain a declaratory judgment action; Article III does. See Principal Life Ins. Co. v. Robinson,

 6   394 F.3d 665, 669 (9th Cir. 2005). And under Article III, a federal court may resolve the

 7   uncertainties in a contract only if “there is a substantial controversy, between parties having

 8   adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a
 9   declaratory judgment.” Id. at 671 (quoting Maryland Cas. Co. v. Pacific Coal & Oil Co., 312
10   U.S. 270, 273 (1941)). No such controversy exists here because Fowler has not been sued, it is
11   unclear if Fowler will be sued, and it is uncertain what a lawsuit against Fowler might entail. 2
12   See Alcoa, 698 F.3d at 793; Progressive N. Ins. Co., 2020 WL 59608, slip op at 2; Hartford Ins.

13   Co., 2018 WL 10152321, slip op at 4–5.

14   III.   CONCLUSION

15          For the foregoing reasons, the Court GRANTS Fowler’s motion for summary judgment

16   (Dkt. No. 13) and DISMISSES this case without prejudice. The Court also DENIES the parties’

17   stipulated motion to dismiss Kiewit (Dkt. No. 36) as moot.

18          DATED this 14th day of July 2020.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25
     2
      Because the Court concludes that it lacks the power to hear Travelers’s lawsuit, the Court does
26   not reach Fowler’s other arguments in its motion for summary judgment.

     ORDER
     C19-1050-JCC
     PAGE - 5
